Citation Nr: 1341805	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) deciding multiple issues.  A notice of disagreement was received in June 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in March 2012 that limited his appeal to the issue of a compensable rating for hepatitis C.  A July 2012 Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Certain postservice treatment records appear to be outstanding.  During the July 2012 Travel Board hearing, the record was held open for an additional 30 days to allow the Veteran to obtain additional records from his private doctor, Dr. James Staggs, and from VA.  The most recent private records from Dr. Staggs are dated in January 2010; the most recent VA treatment records (TRs) are dated in January 2011 from the Cookeville Community Based Outpatient Center (CBOC).  As records of treatment for hepatitis C are pertinent to determining the current severity of his disability, such records should be obtained prior to adjudication of the Veteran's claim on its merits.  Moreover, outstanding VATRs are constructively of record, and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also indicated during the July 2012 hearing that he experiences daily fatigue and malaise, which are symptoms suggestive of a higher disability rating.  As these were not noted in his July 2010 VA examination, the Board finds that the evidence of record indicates a possible worsening of his disability since the previous examination.  Furthermore, if additional treatment records pursuant to the development indicated above are secured, the July 2010 VA examination would be premised on an inaccurate factual record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations or treatment for his hepatitis C disability, and to provide the releases necessary to secure records of such private evaluations or treatment, specifically including those from the office of Dr. James Staggs dated since January 2010.

2.  The RO should also obtain all outstanding VATRs, specifically including those from the Cookeville CBOC dated since January 2011.

3.  The RO should obtain complete clinical records from all sources identified pursuant to the development sought above.  If any records are unavailable, the RO should issue a formal finding of unavailability and notify the Veteran accordingly.  The RO should also document for the record the steps taken to obtain the records sought above.

4.  Thereafter, the RO should schedule the Veteran for a VA examination with an appropriate VA physician to determine the current severity of his hepatitis C disability.  The examiner should review the entire claims file in conjunction with the examination, and all examination findings should be reported to allow for application of pertinent VA rating criteria regarding all relevant symptomatology.

5.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


